Citation Nr: 0005318	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  96-23 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for damage to the 
reproductive system, to include as secondary to exposure to 
Agent Orange.

2.  Entitlement to service connection for an ulcer, to 
include as secondary to exposure to Agent Orange.

3.  Entitlement to service connection for numbness in the 
hands, to include as secondary to exposure to Agent Orange.

4.  Entitlement to service connection for headaches, to 
include as secondary to exposure to Agent Orange.

5.  Entitlement to service connection for depression, to 
include as secondary to exposure to Agent Orange.

6.  Entitlement to service connection for skin rash, to 
include as secondary to exposure to Agent Orange.

7.  Entitlement to service connection for lumps on the arms, 
to include as secondary to exposure to Agent Orange.

8.  Entitlement to service connection for trouble sleeping, 
to include as secondary to exposure to Agent Orange.

9.  Entitlement to service connection for high blood pressure 
(hypertension), to include as secondary to exposure to Agent 
Orange.

10.  Entitlement to service connection for nervous tension, 
to include as secondary to exposure to Agent Orange.

11.  Entitlement to service connection for peripheral 
neuropathy, to include as secondary to exposure to Agent 
Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
December 1969, including combat service in the Republic of 
Vietnam, and his decorations include the Purple Heart Medal, 
the Combat Infantryman Badge and the Bronze Star Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 1995 and August 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Buffalo, New York, which denied service 
connection for damage to the reproductive system, an ulcer, 
numbness in the hands, headaches, depression, skin rash, lump 
on the arms, trouble sleeping, hypertension, nervous tension 
and peripheral neuropathy, to include as secondary to in-
service exposure to Agent Orange.  The veteran timely 
appealed these determinations to the Board.

In a May 1996 statement, the veteran reported that he was 
unable to work as a result of various health conditions.  In 
light of the veteran's wartime service, the Board finds that 
the record raises a claim of entitlement to nonservice-
connected pension benefits.  See 38 C.F.R. §§ 3.151(a), 3.155 
(1999); Pritchett v. Derwinski, 2 Vet. App. 116, 122 (1992); 
Ferraro v. Derwinski, 1 Vet. App. 326, 333-34 (1991).  In 
addition, in several statements, the veteran asserted that 
his service-connected post-operative scar on his left breast 
warranted a compensable evaluation.  Further, the January 
1999 VA Social Survey report reflects that the veteran 
complained that each of his service-connected disabilities, 
i.e., the residuals of his shell fragment wound injuries, had 
worsened.  To date, it does not appear that these claims have 
not been adjudicated and they are referred to the RO for any 
and all appropriate action.

As a preliminary matter, the Board observes that, in a 
September 1987 decision, the Board denied service connection 
for headaches, skin disability and numbness of the fingers, 
to include as secondary to in-service exposure to Agent 
Orange.  However, the Board concludes (as did, apparently, 
the RO), that because new regulations pertaining to the 
adjudication of claims for service connection asserted as 
secondary to exposure to Agent Orange during service were 
promulgated subsequent to the denial of the veteran's earlier 
claims, they should be considered on a de novo basis.  See 
McCartt v. West, 12 Vet. App. 164, 167 (1999); Spencer v. 
Brown, 4 Vet. App. 283, 289 (1993), aff'd, 17 F.3d 368 (Fed. 
Cir. 1994), cert. denied, 115 S. Ct. 61 (1994).


FINDINGS OF FACT

1.  The veteran served in Vietnam during the Vietnam era.

2.  There is no competent medical evidence establishing that 
the veteran has been currently diagnosed as having damage to 
the reproductive system, an ulcer, headaches, depression, 
skin rash, lump on the arms, trouble sleeping, nervous 
tension or peripheral neuropathy.

3.  Although the veteran has been diagnosed as currently 
suffering from left carpal tunnel syndrome and hypertension, 
neither is a disorder for which VA has established a 
presumption of service connection due to exposure to Agent 
Orange, and there is otherwise no competent medical evidence 
linking either disorder to any incident of service, to 
include his alleged in-service exposure to chemicals, 
including Agent Orange.


CONCLUSION OF LAW

The claims of entitlement to service connection for damage to 
the reproductive system, an ulcer, numbness in the hands, 
headaches, depression, skin rash, lump in arms, trouble 
sleeping, hypertension, nervous tension and peripheral 
neuropathy, to include as secondary to Agent Orange exposure, 
are not well grounded. 38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  See 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  When a disease is first diagnosed after 
service, service connection may nevertheless be established 
by evidence demonstrating that the disease was in fact 
incurred during the veteran's service, or by evidence that a 
presumption period applied.  See 38 C.F.R. §§ 3.303, 3.307, 
3.309; Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  
For certain chronic diseases, such as hypertension, a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a prescribed 
period following discharge from service; one year for 
hypertension.  The presumption is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. § 3.307, 3.309.

In addition, in the case of a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era and has a disease listed at 38 
C.F.R. § 3.309(e) shall be presumed to have been exposed to 
an herbicide agent, unless affirmative evidence establishes 
that the veteran was not exposed to any such agent during 
service.  38 C.F.R. § 3.307(a)(6)(iii).  Thus, service 
connection may be presumed for residuals of exposure to Agent 
Orange by showing two elements.  First, a veteran must show 
that he served in the Republic of Vietnam during the Vietnam 
War era.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  
Secondly, the veteran must be diagnosed with one of the 
specific diseases listed in 38 C.F.R. § 3.309(e).  See 
McCartt v. West, 12 Vet. App. at 168; Brock v. Brown, 10 Vet. 
App. 155, 162-64 (1997).  Service connection for residuals of 
exposure to Agent Orange also may be established by showing 
that a disorder resulting in disability or death is, in fact, 
causally linked to such exposure.  See Brock; see also Combee 
v. Brown, 34 F.3d at 1044, citing 38 C.F.R. § 3.303; 38 
U.S.C.A. §§ 1113(b), 1116.

However, the preliminary question to be answered is whether 
the veteran has presented evidence of well-grounded claims.  
A well-grounded claim is not necessarily a claim that will 
ultimately be deemed allowable.  It is a plausible claim, 
properly supported with evidence.  See 38 U.S.C.A. § 5107(a); 
Epps v. Gober, 126 F.3d 1464 (1997); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  In the absence of evidence of a 
well-grounded claim, there is no duty to assist the veteran 
in developing the facts pertinent to the claim, and the claim 
must fail.  See Slater v. Brown, 9 Vet. App. 240, 243 (1996); 
Gregory v. Brown, 8 Vet. App. 563, 568 (1996) (en banc); 
Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

In order for a claim for service connection to be well-
grounded, there must be competent evidence (lay or medical, 
as appropriate) of:  (1) a current disability; (2) an in-
service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease.  
Epps, 126 F.3d at 1468; see also Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).  The nexus requirement may be 
satisfied by evidence that a chronic disease subject to 
presumptive service connection manifested itself to a 
compensable degree within the prescribed period.  See Traut 
v. Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. Brown, 
5 Vet. App. 36, 43 (1993).  

Further, the chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under he court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of 38 C.F.R. § 3.303(b) if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).

A review of the service medical records shows that they are 
negative for complaint, treatment, finding or diagnosis of 
any of the claimed disabilities, with the noted exception of 
headaches; in this regard, the Board acknowledges that, as 
pointed out by the veteran, in an entry dated in October 
1968, a service examiner indicated that he "still had 
headaches."  The service medical records also show that the 
veteran received significant treatment for his shell fragment 
wound injuries, for which service connection was established 
in April 1970 and December 1982.

Also of record are numerous VA examination reports, dated 
from April 1970 to January 1999, VA and private medical 
records, dated from December 1979 to May 1997, and statements 
of the veteran.

Following a careful review of the record, the Board must 
conclude that the veteran's claims for service connection for 
damage to the reproductive system, an ulcer, numbness in the 
hands, headaches, depression, skin rash, lumps on the arms, 
trouble sleeping, hypertension, nervous tension and 
peripheral neuropathy, to include as a result of Agent Orange 
exposure, are not well grounded.

A.  Service connection claims other than for numbness of the 
hands and hypertension

A careful review of the above-cited medical evidence does not 
establish that the veteran currently suffers from damage to 
the reproductive system, an ulcer, headaches, skin rash, 
lumps on the arms or peripheral neuropathy.  In the absence 
of competent medical evidence of the claimed disability, 
there can be no valid claim.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  Hence, none of these claims are 
plausible, regardless of whether they are claimed as due to 
in-service Agent Orange exposure.  In addition, the records 
are also negative for diagnoses of depression, trouble 
sleeping and nervous tension.  However, each of these were 
identified in the January 1999 VA Social Survey report as 
manifestations of the veteran's PTSD, for which service 
connection was subsequent established in May 1999.  

The Board does not question that the veteran sincerely 
believes that he suffers from damage to the reproductive 
system, an ulcer, headaches, skin rash, lumps on the arms and 
peripheral neuropathy, or from depression, trouble sleeping 
and nervous tension, other than that which has been 
attributed to his service-connected PTSD, and that the 
disabilities have been chronic since service; however, as a 
lay person, he is not competent to render a diagnosis.  See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Because the 
veteran, as a lay person, does not possess the medical 
training and expertise necessary to render a diagnosis of 
these conditions, his lay statements, standing alone, cannot 
serve as a sufficient predicate upon which to find that he 
currently suffers from any of these conditions.  See Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995) (citing Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993)).

B.  Service connection for numbness of the hands and 
hypertension

With respect to his claim for service connection of numbness 
of the hands, the Board notes that a March 1994 private 
medical report shows that the veteran complained of having 
numbness of the hands and that he was diagnosed as having 
left cubital tunnel syndrome and left carpal tunnel syndrome.  
In addition, the report indicates that the veteran underwent 
two surgical procedures at that time, a left cubital release 
with subcutaneous transposition and a left carpal tunnel 
release.  This report, however, which is dated more than 
twenty-four years subsequent to the veteran's discharge from 
active duty, is the earliest indication that the veteran was 
diagnosed as having this condition.  Most significantly, that 
report, as well as the other medical evidence or record, does 
not include a competent medical evidence relating the 
veteran's left carpal tunnel syndrome to his period of active 
military service, to include herbicide exposure therein.

With regard to his claim for service connection for 
hypertension, the earliest medical evidence showing that the 
veteran has been diagnosed as having this disability is 
contained in the July 1992 VA dermatological examination 
report.  This report, however, is dated more than twenty-two 
years subsequent to the veteran's discharge from active duty.  
In addition, private insurance company records, dated from 
May to July 1997, reflect that the veteran was "recently 
diagnosed as having high blood pressure" and indicate that 
he was prescribed medication to treat this condition.  As 
with the veteran's claim for service connection for numbness 
of the hands, this medical evidence, as well as the other 
medical evidence or record, does not include a competent 
medical evidence relating the veteran's hypertension to his 
period of active military service, to include herbicide 
exposure therein.  In addition, especially in light of the 
comments contained in insurance company reports, it does not 
indicate that the onset of the veteran's hypertension was 
within one year of his discharge from service.

The Board has also considered lay statements filed by the 
veteran in which he asserts that he has numbness of the hands 
and hypertension and that each of these disabilities is 
related to exposure to Agent Orange during service.  However, 
where, as here, the determinative issue is one of medical 
causation or a diagnosis, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the issue.  See Jones v. Brown, 7 Vet. App. at 
137; Espiritu v. Derwinski, 2 Vet. App. at 492.  Because the 
veteran, as a lay person, does not possess the medical 
training and expertise necessary to render an opinion as to 
either the cause or diagnosis of these conditions, his lay 
statements, standing alone, cannot serve as a sufficient 
predicate upon which to find the claim for service connection 
to be well grounded.  See Heuer v. Brown, 7 Vet. App. at 384, 
(citing Grottveit v. Brown, 5 Vet. App. at 93).

C.  Conclusion

A well-grounded claim must be supported by evidence, not 
merely allegations.  See Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  In the absence of competent medical 
evidence to support the claims for service connection for 
damage to the reproductive system, an ulcer, numbness in the 
hands, headaches, depression, skin rash, lumps on the arms, 
trouble sleeping, hypertension, nervous tension and 
peripheral neuropathy, the Board can only conclude that the 
veteran has not presented evidence sufficient to justify a 
belief by a fair and impartial individual that his claims are 
well grounded.  Therefore, VA is under no duty to assist the 
veteran in the development of the facts pertinent to this 
claim, Grivois v. Brown, 6 Vet. App. 136, 140 (1994), 
including having the veteran undergo medical examinations.  
See Yabut v. Brown, 6 Vet. App. 79 (1994).  Furthermore, the 
Board is not aware of the existence of any evidence, which, 
if obtained, would well ground these claims for service 
connection.  See McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. 
Cir. 1997).

Further, as discussed above, the veteran served in the 
Republic of Vietnam during the Vietnam era.  However, none of 
the veteran's claimed disabilities are among the diseases for 
which the Secretary of Veterans Affairs, under the Authority 
of the Agent Orange Act of 1991, has determined are 
associated with exposure to herbicides used in the Republic 
of Vietnam during the Vietnam era.  See 61 Fed. Reg. 57587 
(1996); 38 C.F.R. §§ 3.307(d), 3.309(e).  In this regard, the 
Board observes that, presumptive service connection on the 
basis of Agent Orange exposure is available for acute and 
subacute peripheral neuropathy, manifest within two years of 
discharge.  However, as discussed above, the record does not 
reflect that the veteran has, to date, been diagnosed as 
having peripheral neuropathy.  In addition, the Secretary has 
also specifically reached this same conclusion for abnormal 
sperm parameters and infertility.  Hence, there is no basis 
for a grant of service connection for the claimed conditions 
pursuant to the presumptive provisions identified above.  See 
59 Fed. Reg. 341 (1994) (in which the Secretary formally 
announced that a presumption of service connection based on 
exposure to herbicides used in Vietnam was not warranted for 
certain conditions, to specifically include "any other 
condition for which the Secretary has not specifically 
determined a presumption of service connection is 
warranted."); see also 64 Fed. Reg. 59232 (1999).  As such, 
service connection can only be established with proof of 
actual direct causation.  See Brock; see also Combee.

As a final note, the Board recognizes that these issues are 
being disposed of in a manner that differs from that employed 
by the RO.  The RO denied the veteran's claims on the merits, 
while the Board has concluded that the claims are not well 
grounded.  However, the Court has held that when an RO does 
not specifically address the question whether a claim is well 
grounded but rather, as here, proceeds to adjudication on the 
merits, there is no prejudice to the appellant solely from 
the omission of the well-grounded analysis.  Meyer v. Brown, 
9 Vet. App. 425, 432 (1996).  The Board also views the above 
discussion as sufficient to inform the veteran of the 
elements necessary to present a well-grounded claim for the 
benefit sought, and the reasons why the current claims must 
fail.  38 U.S.C.A. § 5103 (West 1991); Robinette v. Brown, 8 
Vet. App. 69, 77-78 (1995).


ORDER

In the absence of evidence of well-grounded claims, service 
connection for damage to the reproductive system, an ulcer, 
numbness in the hands, headaches, depression, skin rash, 
lumps on the arms, trouble sleeping, hypertension, nervous 
tension and peripheral neuropathy is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

